  Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 1 of 17 PageID #: 1414




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON


 B.P.J., by her next friend and mother,
 HEATHER JACKSON,

      Plaintiff,
 v.                                                            Civil Action No. 2:21-cv-00316
                                                               Honorable Joseph R. Goodwin
 WEST VIRGINIA STATE BOARD OF
 EDUCATION; HARRISON COUNTY
 BOARD OF EDUCATION; WEST
 VIRGINIA SECONDARY SCHOOL
 ACTIVITIES COMMISSION; W.
 CLAYTON BURCH, in his official
 capacity as State Superintendent; and
 DORA STUTLER, in her official capacity
 as Harrison County Superintendent,

      Defendants.

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS WEST VIRGINIA STATE
  BOARD OF EDUCATION AND SUPERINTENDENT W. CLAYTON BURCH’S
   MOTION TO DISMISS THE PLAINTIFF’S FIRST AMENDED COMPLAINT

         NOW COME Defendants West Virginia State Board of Education (“WVBOE”) and

Superintendent W. Clayton Burch (“Superintendent Burch”), by and through counsel, Kelly C.

Morgan, Michael W. Taylor, Kristen V. Hammond, and the law firm of Bailey & Wyant, P.L.L.C.,

and hereby file this memorandum of law in support of their contemporaneously filed motion to

dismiss the Amended Complaint. In support thereof, these Defendants state as follows:

                              I.     FACTUAL BACKGROUND

         In April 2021, the West Virginia Legislature passed House Bill 3293 (“H.B. 3293”), which

has been codified as West Virginia Code § 18-2-25d. H.B. 3293 was sponsored by Delegate Caleb

Hanna and cosponsored by Delegates Jordan Bridges, Wayne Clark, Joe Ellington, Chuck Horst,
   Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 2 of 17 PageID #: 1415




D. Rolland Jennings, Todd Longanacre, Margitta Mazzocchi, Heather Tully, Chris Phillips, and

Adam Burkhammer.         This newly created statute requires interscholastic, intercollegiate,

intramural, or club athletic teams or sports that are sponsored by any public secondary school or

state institution of higher education to be expressly designated as either a male, female or coed

team. See W. Va. Code § 18-2-25d(c)(1). This statute restricts teams designated for females from

being open to students of the male sex when the team is based upon competitive skill or the activity

involved is a contact sport. Id., at § 18-2-25d(c)(2). However, teams designated as “male” or

“coed” are not restricted to a specific gender. In defining what constitutes a male or a female,

West Virginia Code § 18-2-25d defines a “male” as “an individual whose biological sex

determined at birth is male.” Id., at § 18-2-25d(b)(3). A “female” is defined as “an individual

whose biological sex determined at birth is female.” Id., at § 18-2-25d(b)(2). Finally, this statute

states that WVBOE shall, at some undefined point in the future, promulgate rules regarding the

statute’s enforcement.

       It is important to note that Defendants WVBOE and Superintendent Burch did not request

a bill of this nature and played no role in the introduction and initial drafting of H.B. 3293.

WVBOE and Superintendent Burch in no way participated in the enactment of West Virginia Code

§ 18-2-25d. Instead, WVBOE only answered specific questions posed to it during House of

Delegates Education and Committee meetings and hearings.

       H.B. 3293 was signed by West Virginia’s Governor on April 28, 2021. The law went into

effect on July 8, 2021. In anticipation of the enactment of this law, Plaintiff B.P.J., by her next

friend and mother, filed a Complaint on May 26, 2021, against WVBOE; Harrison County Board

of Education; West Virginia Secondary School Activities Commission; Superintendent Burch, in

his official capacity at State Superintendent; and Dora Stutler, in her official capacity as Harrison



                                                 2
  Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 3 of 17 PageID #: 1416




County Superintendent. [ECF No. 1]. On the same date, Plaintiff also filed a Motion for a

Preliminary Injunction which seeks an Order preliminarily enjoining Defendants from enforcing

West Virginia Code § 18-2-25d. [ECF Nos 2, 19]. These Defendants filed a Motion to Dismiss

on July 1, 2021. [ECF No. 54-55].

       On July 16, 2021, Plaintiff filed an Amended Complaint to add Defendants Patrick

Morrisey, in his official capacity as Attorney General, and The State of West Virginia. [ECF No.

64]. Plaintiff is an 11-year-old transgender student who will start middle school this Fall at

Bridgeport Middle School in Harrison County, West Virginia, and who plans to try out for and

participate in the girls’ cross-country and track teams. [Id.]. Plaintiff seeks an Order declaring

that West Virginia Code § 18-2-25d violates Plaintiff’s rights under Title IX, 20 U.S.C. § 1681, et

seq., and the Equal Protection Clause of the Fourteenth Amendment to the Constitution of the

United States and enjoining its enforcement by Defendants. [Id.]. On July 21, 2021, this Court

entered an Order enjoining Defendants from “enforcing Section 18-2-25d against B.P.J.” [ECF

Doc 67 at pg. 14-15].

                               II.    STANDARD OF REVIEW

       Rule 12(b)(1) of the Federal Rules of Civil Procedure governs motions to dismiss for

ripeness and for lack of standing, which pertain to subject matter jurisdiction. See CGM, LLC v.

BellSouth Telecomm’s, Inc., 664 F.3d 46, 52 (4th Cir. 2011); see also Akers v. Md. State Educ.

Ass’n, 376 F.Supp.3d 563, 569 (D. Md. 2019). A Rule 12(b)(1) motion to dismiss for lack of

subject matter jurisdiction “challenges a court’s authority to hear the matter brought by a

complaint.” Akers, 376 F.Supp.3d at 569. Under Rule 12(b)(1), “the plaintiff bears the burden of

proving,   by   a   preponderance    of   the   evidence,   the   existence   of   subject   matter

jurisdiction." Id. (citing Demetres v. E. W. Const., Inc., 776 F.3d 271, 272 (4th Cir. 2015); Lovern



                                                 3
   Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 4 of 17 PageID #: 1417




v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999)).

       A motion to dismiss brought pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure may either 1) assert the complaint fails to state facts upon which subject matter

jurisdiction may be based, or 2) attack the existence of subject matter jurisdiction in fact, apart

from the complaint. See Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). In the first instance,

the facts in the complaint are assumed true, and the motion must be denied if the complaint alleges

sufficient facts to invoke subject matter jurisdiction. Kerns v. United States, 585 F.3d 187, 192

(4th Cir. 2009). In the second instance, “the district court is to regard the pleadings’ allegations

as mere evidence on the issue and may consider evidence outside the pleadings without converting

the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R. Co. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991); see also Evans v. B.F. Perkins Co., 166 F.3d

642, 647 (4th Cir. 1999) (nonconversion of motion).

       A motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

tests the legal sufficiency of a complaint or pleading. Francis v. Giacomelli, 588 F.3d 186, 192

(4th Cir. 2009). In Ashcroft v. Iqbal, the Supreme Court of the United States stated that to survive

a 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.

Ct. 1937, 1949, 173 L. Ed. 2d 868, 884 (2009) (internal quotations omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. The plausibility standard

“asks for more than a sheer possibility that a [party] has acted unlawfully.” Id.        Rather, “[i]t

requires [a party] to articulate facts, when accepted as true, that ‘show’ that [the party] has stated

a claim entitling [them] to relief[.]” Francis, 588 F.3d at 193 (internal quotations omitted). Such



                                                  4
   Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 5 of 17 PageID #: 1418




“[f]actual allegations must be enough to raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965, 167 L. Ed. 2d 929, 940

(2007). “Determining whether a complaint states [on its face] a plausible claim for relief [which

can survive a motion to dismiss] will . . . be a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679, 127 S. Ct. at

1950, 173 L. Ed. 2d at 884.

                                       III.    ARGUMENT

       A.      Plaintiff lacks standing against WVBOE and Superintendent Burch.

       This Court must dismiss WVBOE and Superintendent Burch because the Court lacks

jurisdiction over them. “It is well established that standing is a threshold jurisdictional issue that

must be determined first because ‘[w]ithout jurisdiction the court cannot proceed at all in any

cause.’” Covenant Media of N.C., LLC v. City of Monroe, N.C., 285 Fed. App’x 30, 34 (4th Cir.

2008) (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94, 118 S. Ct. 1003, 140 L.

Ed. 2d 210 (1998)). To establish standing, a party must meet three requirements:

       (1) [the party] has suffered an ‘injury in fact’ that is (a) concrete and particularized
       and (b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly
       traceable to the challenged action of the defendant; and (3) it is likely, as opposed
       to merely speculative, that the injury will be redressed by a favorable decision.

McBurney v. Cuccinelli, 616 F.3d 393, 410 (4th Cir. 2010) (quoting Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000)).

“The party attempting to invoke federal jurisdiction bears the burden of establishing standing.”

Miller v. Brown, 462 F.3d 312, 316 (4th Cir. 2006).

       Here, Plaintiff cannot establish that the injury alleged is “fairly traceable to the challenged

action of [each] defendant.” The “fairly traceable” component requires a causal connection

between the alleged injury and the defendant’s assertedly unlawful conduct. Allen v. Wright, 468

                                                  5
   Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 6 of 17 PageID #: 1419




U.S. 737, 753, 104 S. Ct. 3315, 3325, 82 L. Ed. 2d 556 (1984). A plaintiff can establish a sufficient

causal connection between injury and challenged action if he/she can make a reasonable showing

that the alleged injury would not have occurred “but for” the defendant’s challenged conduct.

Duke Power Co. v. Carolina Envtl. Study Group, 438 U.S. 59, 74-75, 98 S. Ct. 2620, 2631, 57 L.

Ed. 2d 595, 612 (1978).

        The injury alleged by Plaintiff in this matter is the inability to participate on an athletic

team of the gender for which she identifies. The actual enforcement of West Virginia Code § 18-

2-25d, which Plaintiff asserts results in her injury, is not and will not be by WVBOE and/or

Superintendent Burch. West Virginia Code § 18-2-25d(d)(1) is clear that any disputes regarding

its enforcement must be filed against the enforcing body, the county board of education. This

provision makes clear that enforcement is by the county board of education, not WVBOE or

Superintendent Burch.      As a result, under West Virginia Code § 18-2-25d, WVBOE and

Superintendent Burch have not enforced the statute against Plaintiff and neither will be the party

enforcing the statute against Plaintiff in the future.

        Plaintiff will likely assert that standing is appropriate because WVBOE has a mandatory

duty to promulgate rules to implement West Virginia Code § 18-2-25d. While at some point in the

future, WVBOE “shall promulgate rules, including emergency rules, pursuant to §29A-3B-1 et.

seq. of this code to implement the provisions of this section[,]” at no point in the future will

enforcement of West Virginia Code § 18-2-25d or rules promulgated be the responsibility of

WVBOE or Superintendent Burch.            This concept is not novel as WVBOE has previously

promulgated one other rule relating to participation in an extracurricular activity. This rule,

WVBOE Policy 2436.10, Participation in Extracurricular Activities, commonly called the “2.0

Rule”, provides that “[i]n order to participate in the extracurricular activities to which this policy



                                                   6
   Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 7 of 17 PageID #: 1420




applies, a student must meet all state and local attendance requirements and . . . [m]aintain a 2.0

[grade point] average.” See W. Va. 12 C.S.R. 26. However, the 2.0 Rule contains no provisions

regarding monitoring or enforcement. As a result, neither WVBOE nor Superintendent Burch play

any role in the monitoring or enforcement for any aspect of extracurricular athletics eligibility.

Instead, monitoring and enforcement are the responsibility of other entities (i.e. county boards of

education and/or WVSSAC). Similarly, West Virginia Code § 18-2-25d likewise confers no duty

upon WVBOE or Superintendent Burch to monitor or enforce this statute even after WVBOE

promulgates rules pursuant to West Virginia Code § 29A-3B-1 et. seq.

        To the extent Plaintiff will rely upon Robertson v. Jackson, 972 F.2d 529 (4th Cir. 1992),

for the proposition that a state official was properly enjoined despite local agencies directly

executing a statute, this case is not analogous to the statutory scheme and independent nature of

county boards of education. In Robertson, a class of all state residents of Virginia who sought

food stamps sought to enjoin the Commissioner of the Virginia Department of Social Services

from alleged violations of federal law in the processing of food stamp applications. Id., at 530-

531. In response, the Commissioner argued, in part, that he was not a proper party because the

processing of the application for food stamps occurred by local agencies, not the Commissioner.

Id., at 533. However, the United States Court of Appeals for the Fourth Circuit found, in part, that,

while local agencies processed application, the Commissioner was “ultimately responsible” for

compliance with the federal law. Id., at 533-34. Here, the only responsibility of WVBOE with

respect to the statute at issue is to, at some undefined point in the future, pass regulations regarding

West Virginia Code § 18-2-25d. There is no “ultimate” responsibility to enforce this statute that

falls upon WVBOE or Superintendent Burch, just like the “2.0 Rule” discussed above. As a result,

reliance upon Robertson further supports WVBOE and Superintendent Burch’s position that there



                                                   7
    Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 8 of 17 PageID #: 1421




is no standing against them.

        The enforcement of the provisions of West Virginia Code § 18-2-25d will not fall upon

WVBOE and/or Superintendent Burch. This will not change with the enactment of rules by

WVBOE, as West Virginia Code § 18-2-25d clearly contemplates a county board of education as

the party responsible with its enforcement. As a result, Plaintiff cannot meet the burden of

establishing that the alleged injury would not have occurred “but for” any past or future conduct

by WVBOE or Superintendent Burch. Since Plaintiff does not have standing to sue WVBOE or

Superintendent Burch, the Court lacks jurisdiction and cannot enter an injunction against either of

them. Therefore, this Court should dismiss WVBOE and Superintendent Burch with prejudice.

        B.       Plaintiff’s claims against WVBOE and Superintendent Burch are not ripe for
                 judicial review.

        Plaintiff’s claims1 against WVBOE and Superintendent Burch are not ripe for judicial

review. As with standing, ripeness is a question of subject matter jurisdiction. See Sansotta v.

Town of Nags Head, 724 F.3d 533, 548 (4th Cir. 2013). The question of whether a claim is ripe

“turns on the fitness of the issues for judicial decision and the hardship to the parties of withholding

court consideration.” Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n,

461 U.S. 190, 201 103 S. Ct. 1713, 1720, 75 L. Ed. 2d 752, 763 (1983) (citation omitted). In the

context of claims challenging agency actions, the purpose of the ripeness doctrine is “to prevent

the courts, through avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a concrete



1
  WVBOE and Superintendent Burch take no position as to whether the claims are ripe against other parties. The
argument advanced here is narrow insofar as the claims against WVBOE and Superintendent Burch are not ripe
because WVBOE has not yet written regulations under the statute for which this Court can review as to whether the
regulations are Constitutional.

                                                       8
   Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 9 of 17 PageID #: 1422




way by the challenging parties.” Abbott Labs. v. Gardner, 387 U.S. 136, 148-49, 87 S. Ct. 1507,

1515, 18 L. Ed. 2d 681, 691 (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S.

99, 97 S. Ct. 980, 51 L. Ed. 2d 192 (1977). Finally, to be fit for judicial review, a controversy

should be presented in a “clean-cut and concrete form.” Miller v. Brown, 462 F.3d 312, 319 (4th

Cir. 2006) (citation omitted). This occurs when the action is “final and not dependent on future

uncertainties or intervening agency rulings.” Franks v. Ross, 313 F.3d 184, 195 (4th Cir.

2002) (citation omitted).

       Here, the claims are not ripe as applied to WVBOE and/or Superintendent Burch. The only

action mandated by West Virginia Code § 18-2-25d and directed at WVBOE is to promulgate rules

regarding the statute. West Virginia Code § 18-2-25d does not place a timeframe upon the

promulgation of the rules. To date, no rules have been promulgated. The West Virginia

Legislative session ended in April 2021, and the enactment of new rules requires time for

preparation, public comment, and final approval. As a result, challenging WVBOE and/or

Superintendent Burch’s conduct in this matter is clearly not ripe for judicial review under the

precedent discussed above. There is no “final” action by WVBOE or Superintendent Burch and

there are no rules promulgated by WVBOE in a “clean-cut and concrete form” for the Court to

review as it relates to either of them. Therefore, this Court lacks jurisdiction over WVBOE and

Superintendent Burch because the claims against them are not ripe for judicial review and they are

entitled to dismissal with prejudice.

       C.      Plaintiff’s claims against Superintendent Burch are duplicative of the claims
               against the entity, WVBOE.

       Plaintiff has sued both WVBOE and Superintendent Burch, in his official capacity only.

[ECF No. 64, at ¶ 10]. The Supreme Court of the United States has long held that “a suit against

a state official in his or her official capacity is not a suit against the official but rather is a suit

                                                   9
  Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 10 of 17 PageID #: 1423




against the official’s office. As such, it is no different from a suit against the State itself.” Will v.

Mich. Dep't of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 2312, 105 L. Ed. 2d 45, 58 (1989)

(internal citations omitted). Because of such, “an official capacity suit is, in all respects other than

name, to be treated as a suit against the entity. It is not a suit against the official personally, for the

real party in interest is the entity.” Ky. v. Graham, 473 U.S. 159, 166, 105 S. Ct. 3099, 3105, 87

L. Ed. 2d 114, 121 (1985) (internal citations omitted). Because the real party in interest is the

entity, WVBOE, then maintaining any claims against Superintendent Burch, in his official

capacity, is duplicative of the claims against WVBOE. As such, this Court should dismiss the

duplicative party, Superintendent Burch, from this matter with prejudice.

        D.      WVBOE has not violated Plaintiff’s Title IX rights and it will not do so in the
                future.

        Plaintiff alleges that WVBOE has violated her Title IX rights. Title IX provides that “[n]o

person . . . shall, on the basis of sex, be excluded from participation in, be denied the benefits of,

or be subjected to discrimination under any education program or activity receiving Federal

financial assistance.” 20 U.S.C. § 1681(a). Pursuant to Title IX regulations, a recipient of federal

funds can “operate or sponsor separate [athletic] teams for members of each sex where selection

for such teams is based upon competitive skill or the activity involved is a contact sport.” 34 C.F.R.

§ 106.41(b). Moreover, “a recipient of federal funds may be liable in damages under Title IX only

for its own misconduct. The recipient itself must ‘exclude persons from participation in, . . . deny

persons the benefits of, or . . . subject persons to discrimination under’ its ‘programs or activities’

in order to be liable under Title IX.” Davis v. Monroe County Bd. of Educ., 526 U.S. 629, 640-

641, 119 S. Ct. 1661, 1670, 143 L. Ed. 2d 839, 852 (1999). The United States Court of Appeals

for the Fourth Circuit has found that “the implied damages remedy is available only when ‘the

funding recipient engages in intentional conduct that violates the clear terms of the statute.’”

                                                    10
  Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 11 of 17 PageID #: 1424




Baynard v. Malone, 268 F.3d 228, 237 (4th Cir. 2001).

       To establish a Title IX claim, the court must find “(1) that [plaintiff] was excluded from

participation in an education program ‘on the basis of sex’; (2) that the educational institution was

receiving federal financial assistance at the time; and (3) that improper discrimination caused [the

plaintiff] harm.” Grimm v. Gloucester Cty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020). In Grimm,

a county school board policy prohibited plaintiff, a transgender male student, from using the boys’

restroom. Id., at 616–17. While Title IX regulation, 34 C.F.R. § 106.33, allows for sex-separated

restrooms, the Court found that plaintiff was subject to unlawful discrimination under Title IX

because the school board had relied “on its own discriminatory notions of what ‘sex’ means.” Id.,

at 618. Contrary to Grimm, WVBOE has not relied and will not reply upon its own notions of

what “sex” means with respect to Plaintiff in this action. There is also no existing or future board

policy or decision alleged by Plaintiff to be at issue. Moreover, WVBOE has not enforced West

Virginia Code § 18-2-25d and will not enforce it in the future as to Plaintiff. WVBOE has also

not engaged in intentional wrongdoing or with deliberate indifference with respect to Plaintiff.

Accordingly, Plaintiff has failed to state a Title IV claim against WVBOE upon which relief can

be granted and it should be dismissed as a matter of law.

       E.      WVBOE and Superintendent Burch have not violated Plaintiff’s equal
               protection rights and they will not do so in the future.

       The Equal Protection Clause of the Fourteenth Amendment, enforceable pursuant to 42

U.S.C. § 1983, provides that no state shall “deny to any person within its jurisdiction the equal

protection of the laws.” U.S. Const. amend. XIV, § 1. Plaintiff alleges that West Virginia Code §

18-2-25d violates the Equal Protection Clause because it discriminates against her based on her

sex and transgender status. As a result, Plaintiff contends that WVBOE and Superintendent Burch

have violated the Equal Protection Clause and their illegal conduct has caused her irreparable

                                                 11
  Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 12 of 17 PageID #: 1425




harm. Plaintiff fails to recognize that the actual enforcement of West Virginia Code § 18-2-25d is

not and will not be by WVBOE and/or Superintendent Burch. West Virginia Code § 18-2-

25d(d)(1) is clear that any disputes regarding its enforcement must be filed against the enforcing

body, the county board of education. This provision makes clear that enforcement is by the county

board of education, not WVBOE or Superintendent Burch. Also, the statute confers no duty upon

WVBOE or Superintendent Burch to monitor or enforce it even after WVBOE promulgates rules

pursuant to West Virginia Code § 29A-3B-1, et. seq. Despite whether or not the statute violates

the Equal Protection Clause, WVBOE and Superintendent Burch have not done so as they have

not enforced the statute against Plaintiff and neither will be the party enforcing the statute against

Plaintiff in the future. Therefore, Plaintiff’s claim for violation of the Equal Protection Clause

against WVBOE and Superintendent Burch should be dismissed for failure to state a claim upon

which relief can be granted.

       WHEREFORE, based upon the foregoing, Defendants West Virginia State Board of

Education and Superintendent W. Clayton Burch respectfully request that this Court enter an Order

dismissing them from this action, with prejudice, and awarding them such other relief deemed

necessary and appropriate.

                                                      Respectfully Submitted,

                                                      DEFNDANTS WEST VIRGINIA
                                                      STATE BOARD OF EDUCATION
                                                      and W. CLAYTON BURCH

                                                      By Counsel,




                                                 12
Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 13 of 17 PageID #: 1426




 /s/ Kelly C. Morgan
Kelly C. Morgan (WV Bar #9519)
Michael W. Taylor (WV Bar #11715)
Kristen V. Hammond (WV Bar #9727)
Bailey & Wyant, PLLC
500 Virginia Street, East, Suite 600
P.O. Box 3710
Charleston, WV 25337-3710
Telephone: 304.345.4222
Facsimile: 304.343.3133
kmorgan@baileywyant.com
mtaylor@baileywyant.com
khammond@baileywyant.com




                                       13
  Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 14 of 17 PageID #: 1427




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON


 B.P.J., by her next friend and mother,
 HEATHER JACKSON,

      Plaintiff,
 v.                                                           Civil Action No. 2:21-cv-00316
                                                              Honorable Joseph R. Goodwin
 WEST VIRGINIA STATE BOARD OF
 EDUCATION; HARRISON COUNTY
 BOARD OF EDUCATION; WEST
 VIRGINIA SECONDARY SCHOOL
 ACTIVITIES COMMISSION; W.
 CLAYTON BURCH, in his official
 capacity as State Superintendent; and
 DORA STUTLER, in her official capacity
 as Harrison County Superintendent,

      Defendants.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of foregoing “Memorandum of Law
in Support of Defendants West Virginia State Board of Education and Superintendent W.
Clayton Burch’s Motion To Dismiss Plaintiff’s First Amended Complaint” was served upon
the following parties through the Court=s Electronic Case Filing (ECF) system on this day, July
30, 2021:

                                            Loree Stark
                    American Civil Liberties Union of West Virginia Foundation
                                           P.O. Box 3952
                                   Charleston, WV 25339-3952
                                        lstark@acluwv.org
                                       Counsel for Plaintiff

                                    Avatara Smith-Carrington
                                          Lambda Legal
                                3500 Oak Lawn Avenue, Suite 500
                                        Dallas, TX 75219
                                asmithcarrington@lambdalegal.org
                                       Counsel for Plaintiff
Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 15 of 17 PageID #: 1428




                                  Carl Charles
                                  Tara Borelli
                                 Lambda Legal
                       730 Peachtree Street NE, Suite 640
                            Atlanta, GA 30308-1210
                           ccharles@lambdalegal.org
                              Counsel for Plaintiff

                             Sruti Swaminathan
                               Lambda Legal
                          120 Wall Street, 19th Floor
                            New York, NY 10005
                        sswaminathan@lambdalegal.org
                             Counsel for Plaintiff

                                 Joshua Block
                                Taylor Brown
                                Chase Strangio
                   American Civil Liberties Union Foundation
                               125 Broad Street
                            New York, NY 10004
                               jblock@aclu.org
                             Counsel for Plaintiff

                              Kathleen Hartnett
                                 Julie Veroff
                                 Cooley LLP
                        101 California Street 5th Floor
                        San Francisco, CA 94111-5800
                            khartnett@cooley.com
                             Counsel for Plaintiff

                             Elizabeth Reinhardt
                                 Cooley LLP
                        500 Boylston Street, 14th Floor
                           Boston, MA 02116-3736
                           ereinhardt@cooley.com
                             Counsel for Plaintiff

                                 Andrew Barr
                                 Cooley LLP
                           1144 15th St., Suite 2300
                           Denver, CO 80202-5686
                              abarr@cooley.com
                             Counsel for Plaintiff



                                       2
Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 16 of 17 PageID #: 1429




                                  Katelyn Kang
                                   Cooley LLP
                                 55 Hudson Yards
                             New York, NY 10001-2157
                                kkang@cooley.com
                               Counsel for Plaintiff

                                 Roberta F. Green
                         Shuman McCuskey & Slicer PLLC
                                   P.O. Box 3953
                            Charleston, WV 25339-3953
                             rgreen@Shumanlaw.com
     Counsel for Defendant West Virginia Secondary School Activities Commission

                                  Susan L. Deniker
                              Steptoe & Johnson PLLC
                             400 White Oaks Boulevard
                               Bridgeport, WV 26330
                        susan.deniker@steptoe-johnson.com
     Counsel for Defendants Harrison County Board of Education and Dora Stutler

                               Douglas P. Buffington, II
                                 Curtis R. A. Capehart
                                    Jessica A. Lee
                Office of the Attorney General, State of West Virginia
                                State Capitol Complex
                                Building 1, Room E-26
                             Charleston, WV 25305-0220
                           Curtis.R.A.Capehart@wvago.gov
                       West Virginia Attorney General’s Office

                               Whitney M. Pellegrino
                                  Aria S. Vaughan
                                 Michelle L. Tucker
                                  Amanda K. Dallo
                         United States Department of Justice
                                Civil Rights Division
                         Educational Opportunities Section
                            950 Pennsylvania Ave., NW
                                 4CON, 10th Floor
                               Washington, DC 20530
                             Aria.Vaughan@usdoj.gov
                         United States Department of Justice




                                          3
Case 2:21-cv-00316 Document 75 Filed 07/30/21 Page 17 of 17 PageID #: 1430




                               Lisa G. Johnston
                              Fred B. Westfall, Jr.
                             Jennifer M. Mankins
                      300 Virginia Street East, Room 4000
                            Charleston, WV 25301
                           Fred.Westfall@usdoj.gov
                        United States Attorney’s Office


                                            /s/ Kelly C. Morgan
                                           Kelly C. Morgan (WV Bar #9519)
                                           Michael W. Taylor (WV Bar #11715)
                                           Kristen V. Hammond (WV Bar #9727)
                                           Bailey & Wyant, PLLC
                                           500 Virginia Street, East, Suite 600
                                           P.O. Box 3710
                                           Charleston, WV 25337-3710
                                           Telephone: 304.345.4222
                                           Facsimile: 304.343.3133
                                           kmorgan@baileywyant.com
                                           mtaylor@baileywyant.com
                                           khammond@baileywyant.com




                                      4
